 68DECISIONSOF NATIONALLABOR RELATIONS BOARDJno.H.Swisher& Son, Inc.andDistributiveWorkers of America and Local 589,1 Petitioner.Case I2-RC-4402February 14, 1974DECISION AND DIRECTION OFELECTIONBy CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSUpon a petition filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing2 was held before Hearing Officer Peter E.Donnelly on September 25 and 26, 1973. Followingthe hearing, this case was transferred to the NationalLabor Relations Board in Washington, D.C., pur-suant to Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended. Thereafter, the Petitioner, the Employer,and Cigar Makers International Union of America,AFL-CIO, and Locals 86 and 119, the incumbentUnion, filed briefs.On November 5, 1973, the Board received a motionto reopen the record on behalf of the Cigar MakersInternationalUnion.The Union asked that therecord show that Locals 119 and 86 voted to mergeon October 24, 1973, and have requested that theCigar Makers International issue a new charter forthe merged locals.; On November 8, 1973, the BoardreceivedPetitioner'sstipulation that the recordshould be reopened to admit the Union's affidavit.We accept Petitioner's stipulation and reopen therecord to admit evidence that Local 119 and Local 86have voted to merge.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, and the briefsfiled herein, the Board finds:1.The Employer is a Delaware corporation witha place of business located in Jacksonville, Florida,whereitisengaged in the business of producingtobacco products, principally cigars. The partiesstipulated, and we find, that during the past 12months, a representative period of time, the Employ-er in the course and conduct of its business receivediPetitioners name appearsas amended at thehearing2TheInternationalAssociation of Machinists and Aerospace Workers(LAM) was allowedto intervene in order to determine if Petitionerintendedto includeany employees presently represented by it AfterPetitionerstipulated that it had no intentionof includingemployees represented bythe IAM, the LAM withdrew from the proceedingsgoods,materials,and supplies valuedin excess of$50,000 directly from points located outside the StateofFlorida.During the same period of time, theEmployer shipped from its Jacksonville plant prod-ucts valued in excess of $50,000 directly to pointsoutside the State of Florida. Accordingly, we findthat the Employer is engagedin commercewithin themeaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.2.Local 86 and Local 119 of the Cigar MakersInternationalUnion and Local 589 of the Distrib-utiveWorkers of America are labor organizationswithin the meaning of Section 2(5) of the Act, asamended.3.The Employer and the Union argue that thecontract, effective for the period May 13, 1973, toMay 31, 1975, bars an election. They note that onlyone contract has been negotiated, that raises andbenefitsareplantwide,and that bargaining isconducted jointly. Although the Employer concedesthat racial segregation existed in the Jacksonvilleplant until 1963, it emphasizes that all departmentsand classifications are presently integrated, exceptforone department composed entirely of Blackwomen. The Employer also stresses its affirmativeefforts to increase the number of Black employees insupervisory and skilled jobs.Petitioner asserts that the contract between theEmployer and the incumbent Union is not a bar tothe election because the Union is established alongracial lines. Petitioner points to the separate griev-ance committees for each local and the bargainingprocedures which emphasize the independence ofeach local.In 1939, as a result of an election, Local 119 wasformed to representBlackemployees who workedprimarily in preproductionat theJacksonville plant.In 1940, Local 86 was organized to represent Whiteemployees.'At that time. the plant was raciallysegregated by departments: White employees workedin production on the second and third floors, whileBlack employees did preproduction work in thebasement. Today, Black employees work in mostdepartments although the "Bull gang," which un-loads materials into the warehouse, is still predomi-nately Black and the stripping department, whichprepares tobacco leaves, is comprised entirely ofBlack women.Between1963 and 1964, the first Black employeesentered Local 86, it was not until April and May1973 that some White employees joined Local 119.iIhe mergedlocals haveyet to devise bylaws and hold an election ofofficersiThe incumbent Union arguesthat municipal laws prohibited meetingsof both races and therefore a single local was impossible.Such restraints,however,were removed in the 1950's209 NLRB No. I JNO. H.SWISHER & SON69As of August 1973, Local 86 had 548 Whitemembers" and 64 Black members. Local 119 had amembership consisting of 161 Black, and 7 White,employees as of June 1973.6 There are approximately1,096 unit employees out of a plantwide total of 1,450employees.Approximately 33 percent of the unitemployees are Black. No White employee has everbeen an officer of Local 119 and Local 86 has neverhad a Black officer. Meetings of Local 86 are held ina building rented from the Employer located oncompany property while Local 119 holds its meetingsat a library located in the Black community.There are separate grievance committees for eachlocalprovided for under the current contract.According to Sam Walker, vice president of Local119,no shop committeeman of Local 119 hashandled a grievance of an employee belonging toLocal 86. Marie Harrison, vice president of Local 86,confirmed this in her testimony. Although article X,sections1(b) and 3, of the contract provides for ajoint council comprised of the executive boards ofboth locals to mediate grievances. SamWalkertestified that he had never attended a meeting ofsuch a council and that he doubted it ever hadexisted.Bennie Brown, former president of Local119, also testified that no joint council had beenformed. The one time that both local presidents, theinternational presidents, and the shop committeemenmet to discuss a grievance occurred when proceduralchanges in the finishing department affected severalshifts and a substantial number of people. It appearsfrom the record that, where an individual member isconcerned, only the shop committeeman of theemployee's local will handle the grievance.There are separate bargaining committees for eachlocal.During the last negotiating period, each localput forth its own set of proposals. According toMarie Harrison, vice president of Local 86, no onespoke on behalf of both locals and each localdeveloped its own set of proposals. Elmina Crews,president of Local 86, testified that up until 10 yearsago each local represented certain job classifications.Although most classifications are now racially mixed,only Local 119 proposed wage increases for the allBlack stripping department.Contrary to the contentions of the Employer andUnion that the true bargaining agent is the interna-A few employees of other racial backgrounds are included in thecategory of white employees6 These figures are based on dues-checkoff cards held by the Employeras or June 1973 testimony during the hearing indicated that Local 119currently has 164 members,but the exact racial composition of themembership is unknown Sam Walker,vice president of Local 119, testifiedthat since June 1973 some white employees have left I ocal 119rLocal 86 voted for the contract, 55 to 45, and Local 119 voted againstthe contract,22 to 10 The Employei argues that the vote in Local 383 at itsWaycross. Georgia, plant should he included in the tally of votes Therecord indicates that,while Local 383 negotiated with the Employer at thetional, convincing evidence that these two locals areseparate bargaining representatives is the fact thattheEmployer put the current contract into effectafter Local 86 ratified it even though Local 119 votedagainst it. If the Locals had been viewed as a singleentity, the contract would have been rejected by avote of 67 to 65.7 After further bargaining, Local 119agreed to the contract, and pay raises for members ofLocal 119 were made retroactive to the date onwhich Local 86 ratified the contract.The fact that a merger vote has occurred does notobscure the fact that at the time the petition was filedthe two locals were separately organized primarilyalong racial lines. Since the enunciation of rulesgoverning the application of the contract-bar rule inAppalachian Shale Products Co.,8the Board looks tothe date on which the petition is filed to determinethe status of the contract. Therefore, at the time thepetition was filed, the current contract could not baran election because the contract-bar doctrine doesnot recognize racially discriminatory contracts. Thisexception to the contract-bar rule was discussed inPioneer Bus Company, Inc,`iwherein the Board said:[W]here the bargaining representative of employ-ees in an appropriate unit executes separatecontracts, or even a single contract, discriminat-ing between Negro and white employees on raciallines, the Board will not deem such contracts as abar to an election.'()The contracts which separated the employees alongracial linesin that case were considered to besufficient evidence of discrimination. Similarly, inthe instant case, the contract which represents theemployees at the Jacksonville plant along racial linesis also discriminatory.InAppalachian Shale Products, supra,the Boardalso stated that in order for the contract-bar rule tobe applicable the contract must represent an appro-priate unit. The Board decided inSafety Cabs, Inc., iithat race is not a valid determinant of the appropri-ateness of a unit. Consequently, the current contractdoes not bar an election because it does not representan appropriate unit due to the unjustifiable separa-tion of the two locals on racial grounds.We recognize that the Union and Employer havemoved toeliminateracial discrimination in the plantsame time that Locals 86 and 119 did. it submitted separateproposals andexecuted a separate contractwith the Employer Therefore. I oval 383cannot he considered part of the Jacksonville bargaining unit and its voteshouldnotobscurethe behaviorof the Employertowards the twoJacksonville localsinvolved in the present case8 121 NLRB 1160 See alsoDeltereMetal Furniture(ompanv,121NLRB995v 140 NLRB 54i'iIdat 5511Safety Cabs,Inc, andNew Deal C'ah Company. Inc,173 NLRB 17 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDand we do not want to discourage further efforts.However, at the same time, Section 9 of the Actcannot be used to insulate labor organizations whichrepresent inappropriate units because of their estab-lishment along racial lines.We therefore find that aquestion affecting commerce exists concerning therepresentation of employees within the meaning ofSections 9(c)(1) and 2(6) and(7) of the Act, and weshall therefore direct an election in the appropriateunit.4.Theparties have stipulated,and we find, thatthe following employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All regular full-time and part-time productionand maintenance employees employed by theEmployer at its facility located at 459 East 16thStreet,Jacksonville,Florida,excluding all em-ployees represented by International AssociationofMachinists and AerospaceWorkers, LocalLodge No. 1003, and all office clerical employees,guards, professional employees,and supervisorsas defined in the Act.5.By holding that the contract herein is not a bar,we are, of course,not precluding the newly mergedlocal from seeking a place on the ballot in conformitywith our customary rules and procedures relatingthereto.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]